Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 8, 2019

                                     No. 04-17-00514-CV

                         Judith Ann MIEARS and Patricia Anderson,
                                       Appellants

                                               v.

                                     Jean MCPHERSON,
                                          Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 13-0659-CV-A
                         Honorable Jessica Crawford, Judge Presiding


                                        ORDER
       On January 16, 2019, this court issued its opinion and judgment. A motion for en banc
reconsideration was due on January 31, 2019. See TEX. R. APP. P. 49.7.
       On February 5, 2019, within fifteen days after the motion for en banc reconsideration was
due, see id. R. 49.8, Appellants filed an unopposed motion for an extension of time to file a
motion for en banc reconsideration until February 20, 2019.
       Appellants’ motion for extension of time is GRANTED. Appellants’ motion for en banc
reconsideration is due on February 20, 2019.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court